   

Exhibit 10.1

 

SECOND AMENDMENT TO THE

INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN

 

This SECOND AMENDMENT TO THE INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN (this
“Amendment”), dated as of April 18, 2016, is made and entered into by InspireMD,
Inc., a Delaware corporation (the “Company”). Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the InspireMD, Inc. 2013 Long-Term Incentive
Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Company’s Board of Directors
(the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Company previously reserved a total of nine million seven hundred
thousand (9,700,000) shares of its Common Stock to be delivered pursuant to
Awards under the Plan;

 

WHEREAS, on October 1, 2015, the Company effected a one-for-ten reverse stock
split such that, after giving effect to the reverse stock split, there were nine
hundred seventy thousand (970,000) shares of Common Stock reserved for issuance
under the Plan;

 

WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan by an
additional ten million (10,000,000) shares, for an aggregate maximum total of
ten million nine hundred seventy thousand (10,970,000) shares available under
the Plan on a post-split basis; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan and subject to
stockholder approval, the Plan is hereby amended, effective as of the date
hereof, as follows:

 

1.            Section 5.1 of the Plan is hereby amended by deleting said section
in its entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1          Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is ten million nine hundred
seventy thousand (10,970,000) shares, of which one hundred percent (100%) may be
delivered pursuant to Incentive Stock Options. Subject to adjustment pursuant to
Articles 11 and 12, the maximum number of shares of Common Stock with respect to
which Stock Options or SARs may be granted to an Executive Officer during any
calendar year is one hundred thousand (100,000) shares of Common Stock. Shares
to be issued may be made available from authorized but unissued Common Stock,
Common Stock held by the Company in its treasury, or Common Stock purchased by
the Company on the open market or otherwise. During the term of this Plan, the
Company will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.

 

 

 

 

2.            Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 2 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig Shore   Title: Chief
Financial Officer, Chief Administrative Officer, Treasurer and Secretary

 

Signature Page to

Second Amendment to the 2013 Long-Term Incentive Plan

 

 

 